DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/27/2022.
Claims 1-35 and 37-41 are presented for examination and claim 36 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-35 and 37-41 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 7-8, 21-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9, 11-16, 18-20, 23, 26-35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2017/0367120 A1) in view of Pelletier et al. (US 2013/0242730 A1).
In regards to claim 1, Murray teaches a user equipment (UE) for wireless communication, comprising:
	a memory; and at least one processor coupled to the memory (UE 102 include memeory130/132 and processor 118 see Murray: Fig.1B), wherein the at least one processor is configured to: 
detect a trigger to perform a physical random access channel (PRACH) procedure (events that trigger random access procedure are described in [Murray] paragraphs [0240-0249]; and triggering events in paragraph [0463], “Above, a unified NR random access procedure was described. In this section, optimizations for specific triggering events, use cases, deployment scenarios, etc. are described”);
set, from a plurality of sets of PRACH parameters received from a cell (UE obtains configuration of slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355]; and for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell) and associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing random access procedure), 
first set of values for prioritization parameters in a first set of the PRACH parameters to use in the PRACH procedure, wherein the plurality of sets of the PRACH parameters includes the first set of the PRACH parameters and a second set of the PRACH parameters and having a second set of values for the prioritization parameters that is different from the first set of values (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”); and
performing the PRACH procedure using the first set of values for the prioritization parameters in response to detecting the trigger (performing slice specific PRACH procedure with respective parameters as cited above with respect to paragraph [0355]; and for PRACH procedure in response to the detecting the trigger or one of the first 5 events, see Fig. 8 and paragraphs [0250-0251], “The random access procedure takes two distinct forms: Contention based (applicable to first five events)” and paragraphs [0253-0254], “Contention based random access employs the procedure shown in FIG. 8. Step 1 of FIG. 8 describes a Random Access Preamble on RACH in uplink. Here, transmission of the RACH preamble allows the eNB to estimate transmission timing of the UE”).
Although Murray teaches a plurality of sets of physical random access channel (PRACH) parameters received from a cell and associated with a plurality of types of random access events as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure. 
However, Pelletier teaches the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event (priority level is associated with first and second configuration, where the priority level based on characteristic and/or a priority of the data to be transmitted and/or based on a state of the WTRU see Pelletier: ¶[0137]) and wherein the first type of random access event includes recovering from a beam failure (handle uplink radio link failure (PRACH due to congestion handling) and revert to RACH using first PRACH configuration see Pelletier ¶0072]) in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and 
In regards to claim 4, the modified Murray teaches the UE of claim 1, wherein the at least one processor is configured to:
receive the first set of values for the prioritization parameters in a system information block (SIB) (UE obtains slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355] which is an extension of the configuration information on SIB2 per paragraphs [0192-0193] and corresponding Table 1).

In regards to claim 5, the modified Murray teaches the UE of claim 4, wherein the at least one processor is configured to: receive an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the first set of values for the prioritization parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 6, the modified Murray teaches the UE of claim 4, wherein the at least one processor is configured to: receive an indication that the first set of values for the prioritization parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 9, the modified Murray teaches the UE of claim 1, wherein the plurality of types of random access events further comprises at least one of (see paragraph [0240] In LTE, the random access procedure is performed for the following events:”):
detecting that the UE has lost uplink synchronization with a base station (BS) (see random access is performed for following events above, including the event in paragraph [0245], “E.g. when UL synchronization status is "non-synchronized"”),
(see random access is performed for following events above, including the event in paragraph [0246], “UL data arrival during RRC_CONNECTED requiring random access procedure”),
recovering a failed beam on a serving cell (new event added for NR, see paragraph [0466], “A contention-based random access procedure may be used to enable UE based inter-TRP mobility” and see paragraph [0490], “In the case of event-based measurement reports, a group of triggering events have been defined (e.g., A1-A6, etc…. Examples of report triggering criteria in NR may include one or several of the following:” [0509], “Event NR-A3: Serving beam or/and TRP becomes worse than a threshold. This event may be used to trigger mobility decision immediately, without requiring to be satisfied for a predefined time duration”),
receiving a command to start a PRACH procedure, or receiving a command to hand over to a cell (see random access is performed for following events above, including the event in paragraph [0243], “Handover”).

In regards to claim 11, the modified Murray teaches the UE of claim 1, wherein the at least one processor is configured to:
receive the plurality of sets of PRACH parameters from a base station (BS), wherein each set is associated with at least one of a quality of service flow indicator (QFI), a network slice, a protocol data unit (PDU) session, or a data radio bearer (DRB) (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 12, the modified Murray teaches the UE of claim 9, wherein the trigger is associated with at least one of:
a network slice, a protocol data unit (PDU) session, a data radio bearer (DRB), or a quality of service flow indicator (QFI) (trigger for events as disclosed in paragraphs [0250-0251] are for performing slice specific PRACH procedures per paragraph [0355] and are thus associated with at least one slice).

In regards to claim 13, the modified Murray teaches the UE of claim 1, wherein the at least one processor is configured to: 
receive the first set of values for the prioritization parameters via radio resource control (RRC) dedicated signaling (see dedicated signaling for new RACH configurations in paragraph [0328], “New configurations for the PRACH resource can be used for transmission of the preamble during step 1 of the random access procedure. Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”; where the new RACH configurations are RRC Information elements, see RadioResourceConfigCommon IE in paragraph [0357], “To configure the slice-specific PRACH resources as shown in FIG. 13, the network could use the Extended RadioResourceConfigCommon IE to explicitly signal the PRACH-Config-Common and PRACH-Config IEs that applied for each slice”).

In regards to claim 14, the modified Murray teaches the UE of claim 13, wherein the at least one processor is configured to: receive an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the first set of values for the prioritization parameters (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

(PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 16, the modified Murray teaches a base station for wireless communication, comprising: 
a memory; and at least one processor coupled to the memory (UE 102 include memeory130/132 and processor 118 see Murray: Fig.1B), wherein the at least one processor is configured to:
obtain a plurality of sets of physical random access channel (PRACH) parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters for each slice which are signaled to the UE as part of system information per paragraphs [0354-0355]) associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure) and a cell (for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell), 
wherein each set corresponds to at least one of the plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure), 
wherein the plurality of sets of the PRACH parameters includes a first set of the PRACH parameters and a second set of the PRACH parameters, and wherein the first set of the PRACH parameters has a first set of values for prioritization parameters that is different from a second set of values for the prioritization parameters in the second set of the PRACH parameters (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”); and
associated with the plurality of types of random access events (eNB obtains configuration of slice-specific PRACH configuration with parameters which are signaled to the UE per paragraphs [0354-0355] and are associated with the plurality of random access events as cited above with regards to paragraphs [0240-0249]).
Although Murray teaches a plurality of sets of physical random access channel (PRACH) parameters received from a cell and associated with a plurality of types of random access events as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure. 
However, Pelletier teaches the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event (priority level is associated with first and second configuration, where the priority level based on characteristic and/or a priority of the data to be transmitted and/or based on a state of the WTRU see Pelletier: ¶[0137]) and wherein the first type of random access event includes recovering from a beam failure (handle uplink radio link failure (PRACH due to congestion handling) and revert to RACH using first PRACH configuration see Pelletier ¶0072]) in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure as taught by Pelletier in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
In regards to claim 18, the modified Murray teaches the BS of claim 16, wherein the at least one processor is configured to: 
transmit at least one of the first and second sets of the PRACH parameters in a system information block (SIB) (UE obtains slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355] which is an extension of the configuration information on SIB2 per paragraphs [0192-0193] and corresponding Table 1).

In regards to claim 19, the modified Murray teaches the BS of claim 18, wherein the at least one processor is configured to:  transmit an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with at least one of the first and second sets of the PRACH parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 20, the modified Murray teaches the BS of claim 18, wherein the at least one processor is configured to: transmit an indication that the at least one of the sets of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 23, the modified Murray teaches the BS of claim 16, wherein the plurality of types of random access events further comprise at least one of (see paragraph [0240] In LTE, the random access procedure is performed for the following events:”):
(see random access is performed for following events above, including the event in paragraph [0245], “E.g. when UL synchronization status is "non-synchronized"”),
obtaining data to send (see random access is performed for following events above, including the event in paragraph [0246], “UL data arrival during RRC_CONNECTED requiring random access procedure”),
recovering a failed beam on a serving cell (new event added for NR, see paragraph [0466], “A contention-based random access procedure may be used to enable UE based inter-TRP mobility” and see paragraph [0490], “In the case of event-based measurement reports, a group of triggering events have been defined (e.g., A1-A6, etc…. Examples of report triggering criteria in NR may include one or several of the following:” [0509], “Event NR-A3: Serving beam or/and TRP becomes worse than a threshold. This event may be used to trigger mobility decision immediately, without requiring to be satisfied for a predefined time duration”),
receiving a command to start a PRACH procedure, or receiving a command to hand over to a cell (see random access is performed for following events above, including the event in paragraph [0243], “Handover”).

In regards to claim 26, the modified Murray teaches the BS of claim 16, wherein the plurality of types of random access events are associated with at least one of:
a network slice, a protocol data unit (PDU) session, a data radio bearer (DRB), or a quality of service flow indicator (QFI) (trigger for events as disclosed in paragraphs [0250-0251] are for performing slice specific PRACH procedures per paragraph [0355] and are thus associated with at least one slice).

In regards to claim 27, the modified Murray teaches the BS of claim 16, wherein the at least one processor is configured to:
transmit at least one of the first and second sets of the PRACH parameters via radio resource control (RRC) dedicated signaling (see dedicated signaling for new RACH configurations in paragraph [0328], “New configurations for the PRACH resource can be used for transmission of the preamble during step 1 of the random access procedure. Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”; where the new RACH configurations are RRC Information elements, see RadioResourceConfigCommon IE in paragraph [0357], “To configure the slice-specific PRACH resources as shown in FIG. 13, the network could use the Extended RadioResourceConfigCommon IE to explicitly signal the PRACH-Config-Common and PRACH-Config IEs that applied for each slice”).

In regards to claim 28, the modified Murray teaches the BS of claim 27, wherein the at least one processor is configured to: transmit an indication that at least one of a at least one of the first and second sets of the PRACH parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 29, the modified Murray teaches the BS of claim 27, wherein the at least one processor is configured to: transmit an indication that at least one of the sets of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

(See Fig. 23 “eNB”), comprising: 
a memory; and at least one processor coupled to the memory (UE 102 include memeory130/132 and processor 118 see Murray: Fig.1B), wherein the at least one processor is configured to:
obtain a plurality of sets of a physical random access channel (PRACH) parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters for each slice which are signaled to the UE as part of system information per paragraphs [0354-0355]) associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure) and a cell (for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell), 
wherein the plurality of sets of the PRACH parameters includes a first set of the PRACH parameters and a second set of the PRACH parameters, and wherein the first set of the PRACH parameters has a first set of values for prioritization parameters that is different from a second set of values for the prioritization parameters in the second set of the PRACH parameters (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”);
transmit an indication of at least one of the first and second sets of the PRACH parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters which are signaled to the UE per paragraphs [0354-0355]);
provide an indication (see Fig. 23 UE and eNB; and see paragraph [0395], “Step 0 of FIG. 23 describes an Initialization procedure. The UE obtains the required configuration parameters. The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”) of a higher-priority PRACH region comprising a set of transmission resources, within a system bandwidth (slice specific PRACH resources for high priority service request is interpreted as the “higher-priority physical random access channel (PRACH) region”; see Fig. 19 which shows the slice specific PRACH resources as described in paragraph [0352], “The UE selects the PRACH resource from the appropriate slice based on device type and/or service request”; where the type of services requests are described in paragraph [0388] and Table 18 below it including “highpriorirty access”), for transmission of higher-priority PRACH signals by a user equipment (UE) (see Fig. 23 step 1 for flow chart related to Fig. 19 where UE can select slice resource at least based on service request including high priority, and paragraph [0394], “a scenario where the network is configured to use slice-specific PRACH resources is described. Step 1 of FIG. 23 of the procedure uses the slice-specific PRACH resource, which is selected by the UE based on the device type/service request”); and
determine a random access response (RAR) window for a received PRACH signal, based on receiving the PRACH signal via the set of transmission resources (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB, thus eNB determines RAR windows for each slice per paragraph [0400]; and the RAR is based on receiving the PRACH signal on a particular slice per paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected. Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice. For example, if the UE uses the UR/LL slice to transmit the random access preamble, then the UE would monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding UR/LL DL slice”).
Although Murray teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization parameters as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure. 
However, Pelletier teaches the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event (priority level is associated with first and second configuration, where the priority level based on characteristic and/or a priority of the data to be transmitted and/or based on a state of the WTRU see Pelletier: ¶[0137]) and wherein the first type of random access event includes recovering from a beam failure (handle uplink radio link failure (PRACH due to congestion handling) and revert to RACH using first PRACH configuration see Pelletier ¶0072]) in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure as taught by Pelletier in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).

In regards to claim 31, the modified Murray teaches the BS of claim 30, wherein to provide the indication, the at least one processor is configured to transmit the indication in a system information block (SIB) (slice-specific random access configuration for each slice could be signaled to the UE as part of system information or SIB, see paragraphs [0354-0355] and the Table below it “Extended RadioResourceConfigCommon IE” and the first element “RadioResourceConfigCommonSIB” and also paragraph [0328], “Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”).

In regards to claim 32, the modified Murray teaches the BS of claim 30, wherein to provide the indication, the at least one processor is configured to transmit the indication via radio resource control (RRC) signaling (can be signaled via SIB or dedicated signaling per claim 31 above, where dedicated is via radio resource configuration, see paragraph [0395], “The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”).

In regards to claim 33, the modified Murray teaches the BS of claim 30, wherein the set of transmission resources is a set of frequency resources smaller than the system bandwidth (see Fig. 19 where the “slices” are shown as smaller than the system bandwidth in frequency).

(See Fig. 15 and 19 and periodicity of slices, see paragraph [0343], “The occurrence of the common PRACH resource for the examples discussed in the previous paragraphs is the same; i.e. occurring in subframes 1 and 6 of every frame. However, since the duration of a subframe is dependent on the numerology of the slice, the periodicity of the PRACH resource in each slice is not the same.. shows the periodicity of the common PRACH resource corresponding to Configuration Index 6 for the exemplary NR numerologies”).

In regards to claim 35, the modified Murray teaches the BS of claim 30, the at least one processor is configured to:
transmit a RAR to the UE within the RAR window subsequent to receiving the PRACH signal (see claim 30 and Fig. 23 steps 1-2; and paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”).

In regards to claim 37, Murray teaches a user equipment (UE)  for wireless communication (See Fig. 23 “UE”), comprising: 
	a memory; and at least one processor coupled to the memory (UE 102 include memeory130/132 and processor 118 see Murray: Fig.1B), wherein the at least one processor is configured to: 
set, from a plurality of sets of physical random access channel (PRACH) parameters received from a cell  (UE obtains configuration of slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355]; and for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell) and associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure), 
a first set of values for prioritization parameters in a first set of PRACH parameters to use in a PRACH procedure, wherein the plurality of sets of the PRACH parameters includes the first set of the PRACH parameters and a second set of the PRACH parameters having a second set of values for the prioritization parameters that is different from the first set of values (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”);
obtain an indication of  one or more random access response (RAR) window (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB per paragraph [0400], “Step 2 of FIG. 23 describes a Random Access Response Reception. Here, the UE monitors the DL control channel, e.g. PDCCH for RARs. The UE can use slice-specific configuration parameters to control the UE behavior… For example, when determining the size of the RAR window, the UE would use the slice-specific ra-ResponseWindowSize signaled via the Extended RadioResourceConfigCommon IE”) for higher-priority PRACH signals from a base station (BS) (Fig. 19 shows the slice specific PRACH resources within a system bandwidth, which is related to Fig. 23; where slice specific PRACH resources can be used based on device type and/or service request per paragraph [0352], where a type of service request includes highpriorirty access per examples in paragraph [0388] and Table 18 below it); and
monitor for a RAR from the BS during at least one of the one or more RAR windows  (see claim 37 above for slice specific RAR window; and for monitoring see paragraph [0402], “Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice”) subsequent to a PRACH signal bring transmitted to the BS (see Fig. 23 steps 1 and 2 where RAR (step 2) is after PRACH signal or Preamble transmission (step 1), and see paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”), based on the  (see paragraph [0400] above for determining the slice specific RAR window size from the indication and the slice for higher priority service requests per above paragraphs [0352 , 0388]).
Although Murray teaches a plurality of sets of physical random access channel (PRACH) parameters received from a cell and associated with a plurality of types of random access events as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure. 
However, Pelletier teaches the wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event (priority level is associated with first and second configuration, where the priority level based on characteristic and/or a priority of the data to be transmitted and/or based on a state of the WTRU see Pelletier: ¶[0137]) and wherein the first type of random access event includes recovering from a beam failure (handle uplink radio link failure (PRACH due to congestion handling) and revert to RACH using first PRACH configuration see Pelletier ¶0072]) in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray the wherein the first set of PRACH associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event and wherein the first type of random access event includes recovering from a beam failure as taught by Pelletier in order to improve RACH functionality for indicating random access procedure priority (see Pelletier: ¶[0004]).
In regards to claims 38-39, they are rejected for the same reasoning as claims 31-32 as they are analogous in scope except for obtaining instead of providing which is described in claim 37 above.

In regards to claim 40, the modified Murray teaches the UE of claim 37, wherein the at least one processor is configured to:
retransmit the PRACH signal subsequent to monitoring for the RAR, when the RAR is not detected (paragraph [0400], “The UE would also use the slice-specific preambleTransMax parameter when determining if another Random Access transmission should be made if the RAR reception is considered not successful”).

In regards to claim 41, the modified Murray teaches the UE of claim 37, wherein the at least one processor is configured to:
detect a trigger to perform a higher-priority PRACH procedure (events that trigger random access procedure are described in [Murray] paragraphs [0240-0249] and can map to the service request slice for higher priority as described in claim 37; and see [Kim] in claim 37 for trigger relating to type of event for PRACH); and
perform the PRACH procedure using the first set of values for the prioritization parameters in response to detecting the trigger (see [Murray] Fig. 23 Steps 1-4 for slice specific PRACH procedure, and paragraph [0396], “The slice that is selected by the UE is determined based on device type/service requested. Thereafter, the MAC entity performs random access resource selection in accordance with the procedure described in section 5.1.2 of 3GPP TS 36.331 or any other procedure designed for random access resource selection” ; and see claim 37 [Kim] for using different set of parameters for PRACH relating to type of trigger/event).

Claims 2, 3 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. in view of Pelletier et al. (US 2013/0242730 A1), and further in view of Alnas et al. (US 2019/0044659 A1).

In regards to claim 2, the modified Murray teaches the UE of claim 1, wherein the first set of values for the prioritization parameters comprises one or more of an initial received power value, and a power ramping step value (see Table “RACH-ConfigCommon IE” on page 11 including parameters: “PowerRampingParameters:… powerRampingStep… preambleInitialReceivedTargetPower” and see paragraph [0398], “The power level at which the preamble is transmitted can be dependent on the device type and/or service requested. In one embodiment, the power level at which the preamble is transmitted is dependent on slice-specific PowerRampingParameters signaled via the Extended RadioResourceConfigCommon IE and a device/service dependent DELTA_PREAMBLE_VALUE, such as those proposed in FIG. 23”).
Although Murray discloses a backoff value for random access in paragraph [0382], The modified Murray does not disclose wherein the first set of values for the prioritization parameters comprises a backoff multiplier value.
Alnas teaches wherein a set of values of PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which discloses a plurality of sets of physical random access channel (PRACH) parameters to further include wherein a set of values of the PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access channel (PRACH) resources allocated for random access in one or several coverage enhancement (CE) levels. There is a need for devices, systems and methods that mitigate the risk of PRACH resource congestion in cellular systems that support coverage enhancement while not imposing an absolute barring that prevents terminal devices from performing a CE level dependent repetition of random access preamble transmission” (see paragraph [0007]) and “The backoff behavior may respectively be dependent on whether the terminal device accepts latency in mobile originated traffic and, if so, which degree of latency is acceptable” (see paragraph [0008]).

In regards to claim 3, the modified Murray teaches the UE of claim 2, wherein performing the PRACH procedure, the at least one processor is configured to: 
transmit a first random access preamble (see Fig. 20 and paragraph [0372], “Step 1 of FIG. 20 is directed to Preamble Transmission. In step 1 of the random access procedure, the UE transmits the selected random access preamble. The power level at which the preamble is transmitted can be dependent on the device type and/or service requested”); 
receive a random access response (RAR) comprising a backoff indicator value in response to the first random access preamble (see paragraph [0377], “In step 2 of FIG. 20, the UE monitors the DL control channel, e.g., PDCCH, for Random Access Responses (RARs)” and paragraph [0382], “The RAR may carry a backoff value for random access procedures”);
wait for a period determined based on the backoff indicator value (uses backoff value to perform backoff which can be service or use specific, see paragraph [0382] and Table 13 below it including backoff values in (ms) which is the waiting period; and for UE applying parameter see paragraph [0401], “If the RAR includes a Backoff Indicator subheader, the UE can apply a slice-specific Backoff Parameter value, such as those proposed in Table 13 above”); and
transmit a second random access preamble subsequent to waiting for the period (backoff value is for random access procedures including steps 1 and 2, thus UE implicitly performs back off and repeats pre-amble transmission in step 1, see Fig. 23 and paragraph [0382], “The RAR may carry a backoff value for random access procedures”).
While Murray discloses waiting for a period determined based on the backoff indicator value which can be service specific as shown above, Murray does not disclose the period of time is also determined based on the backoff multiplier value in the set of values for the prioritization parameters.
(for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which discloses a plurality of 

In regards to claim 17, the modified Murray teaches the BS of claim 16, wherein the first and second sets of values for the prioritization parameters comprises one or more of an initial received power value, or a power ramping step value (see Table “RACH-ConfigCommon IE” on page 11 including parameters: “PowerRampingParameters:… powerRampingStep… preambleInitialReceivedTargetPower” and see paragraph [0398], “The power level at which the preamble is transmitted can be dependent on the device type and/or service requested. In one embodiment, the power level at which the preamble is transmitted is dependent on slice-specific PowerRampingParameters signaled via the Extended RadioResourceConfigCommon IE and a device/service dependent DELTA_PREAMBLE_VALUE, such as those proposed in FIG. 23”).
Although Murray discloses a backoff value for random access in paragraph [0382], Murray does not disclose wherein the first and second sets of values for the prioritization parameters comprises a backoff multiplier value.
Alnas teaches wherein a set of values of PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which discloses a plurality of sets of physical random access channel (PRACH) parameters to further include wherein each set of values of the PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access channel (PRACH) resources allocated for random access in one or several coverage enhancement (CE) levels. There is a need for devices, systems and methods that mitigate the risk of PRACH resource congestion in cellular systems that support coverage enhancement while not imposing an absolute barring that prevents terminal devices from performing a CE level dependent repetition of random access preamble transmission” (see paragraph [0007]) and “The backoff behavior may respectively be dependent on whether the terminal device accepts latency in mobile originated traffic and, if so, which degree of latency is acceptable” (see paragraph [0008]).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. in view of Pelletier et al. (US 2013/0242730 A1) and further in view of Jheng et al. (US 2018/0324631 A1 as supported by provisional application 62/501,917 filed 05/5/2017; citations reference the provisional application).


a quality of service flow indicator (QFI), a protocol data unit (PDU) session, a data radio bearer (DRB), or a network slice (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).
Although the modified Murray discloses a network slice as shown above, Murray does not specifically disclose wherein: a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to one PDU session.
Jheng teaches wherein: a network slice comprises one or more PDU sessions ([Jheng] teaches multiple PDU sessions on the 5G user plane, which corresponds to a New radio/5G slice as disclosed by [Murray] above; see [Jheng] provisional page 1 fourth paragraph, “The SDAP protocol layer is applicable for connections to the 5G Core. A single protocol entity of the new user plane protocol layer is configured for each individual PDU session”),
each PDU session may be associated with one or more QFIs (PDU session is associated with QoS flow ID (QFI), see provisional page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”),
each DRB may include one or more QFIs (DRB is mapped to a QFI, see provisional page 1 “The main services and functions of SDAP include: Mapping between a QoS flow and a data radio bearer”), and
each DRB corresponds to one PDU session (see DRB of the PDU session on provisional page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which teaches a network slice for New radio or 5G to further include wherein a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to one PDU session such as taught by Jheng in order that “A new layer, SDAP, is to provide the functionality of reflective QoS” (see page 1 first paragraph) and “we discuss some enhancements to the new AS layer that are needed to fulfill its objectives” (see page 1 fifth paragraph).

In regards to claim 24, the modified Murray teaches the BS of claim 16, wherein at least one of the first and second sets of the PRACH parameters is associated with at least one of:
a quality of service flow indicator (QFI), a protocol data unit (PDU) session, a data radio bearer (DRB), or a network slice (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).
Although the modified Murray discloses a network slice as shown above, Murray does not specifically disclose wherein: a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to zero or one PDU sessions.
Jheng teaches wherein: a network slice comprises one or more PDU sessions ([Jheng] teaches multiple PDU sessions on the 5G user plane, which corresponds to a New radio/5G slice as disclosed by [Murray] above; see [Jheng] on page 1 fourth paragraph, “The SDAP protocol layer is applicable for connections to the 5G Core. A single protocol entity of the new user plane protocol layer is configured for each individual PDU session”),
each PDU session may be associated with one or more QFIs (PDU session is associated with QoS flow ID (QFI), see page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”),
(DRB is mapped to a QFI, see page 1 “The main services and functions of SDAP include: Mapping between a QoS flow and a data radio bearer”), and
each DRB corresponds to zero or one PDU sessions (see DRB of the PDU session on page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which teaches a network slice for New radio or 5G to further include wherein a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to one PDU session such as taught by Jheng in order that “A new layer, SDAP, is to provide the functionality of reflective QoS” (see page 1 first paragraph) and “we discuss some enhancements to the new AS layer that are needed to fulfill its objectives” (see page 1 fifth paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GUANG W. LI
Primary Examiner
Art Unit 2478



February 25, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478